Citation Nr: 1631437	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at [redacted] Medical Center on August 21, 2011.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.  

On his December 2011 substantive appeal, the Veteran did not indicate whether he wished to testify before a member of the Board prior to a decision in his case.  Given the positive disposition here, the Veteran is not prejudiced by the Board's deciding the case without a hearing.  


FINDINGS OF FACT

1.  The Veteran suffered a dental injury on Sunday, August 21, 2011.  He was diagnosed as suffering from a dental block and had his number 7 tooth extracted.  

2.  The Veteran's treatment at a non-VA facility was rendered in a situation of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

3.  It was not feasible for the Veteran to obtain this treatment from the VA or from another federal facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred at [redacted] Medical Center on August 21, 2011 have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case seeks reimbursement for care provided by non-VA facilities following dental trauma suffered in August 2011.  For the following reasons, his claim shall be granted.  

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2015).  Here, the Veteran's treatment at the non-VA facility was not authorized in advance as there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.

Congress, however, has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  

Payment or reimbursement under 38 U.S.C.A. § 1728 is generally limited to claimants whose treatment was for a service-connected disability.  Though the Veteran is service connected for two disabilities (namely bilateral hearing loss and tinnitus), the treatment at issue here was not provided for the Veteran's service-connected disabilities, nor does he meet any of the other criteria for treatment under § 1728.  Accordingly, that section is not applicable and will not be discussed.  

Instead, payment for or reimbursement of emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725.  This law and its attendant regulations provide for payment or reimbursement of outside medical expenses if numerous provisions are met; those provisions are outlined in 38 C.F.R. § 17.1002 (2015).  

Whether the Veteran met most of the provisions are not at issue; the only two criteria in question are 38 C.F.R. § 17.1002(b), whether the treatment was "for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health" (i.e., whether it was emergent in nature), and § 17.1002(c), whether a VA or federal facility "was not feasible available and an attempt to use them beforehand would not have been considered by a prudent layperson."  

Procedurally, in an October 2011 decision, the VAMC denied payment or reimbursement for the Veteran's care on the basis that the care was provided for a non-emergent condition.  In the December 2011 statement of the case (SOC), the VAMC continued the denial of the Veteran's claim, noting that his situation was non-emergent, and that VA treatment facilities were available.  The SOC noted that "VA facilities in Gainesville, Jacksonville, and Lake City, Florida" all provide dental services and "are open 24 hours per day and seven days per week."  

By way of factual background, the Veteran injured himself at his home on Sunday, August 21, 2011.  In his October 2011 notice of disagreement, the Veteran stated that he struck himself in the face with a car door, injuring his face and dislodging one of his front teeth.  

Records from VA facilities show that, three hours after this incident, the Veteran called VA to inform them of his injury.  These records show that the Veteran complained of a "pain level of 10/10 and significant bleeding."  The nurse who discussed the Veteran's injury with him stated that he suffered a "serious secondary tooth avulsion," described his situation as "urgent," and recommended that the Veteran visit an emergency room.  

Records from [redacted] Medical Center show that the Veteran presented with severe tooth pain, and noted that one of his upper front teeth was "very loose."  He underwent a dental block and his number 7 tooth was extracted.  The Veteran was discharged that same day.  

Turning to the question of whether the Veteran's injury and care was of an emergent nature, the Board determines that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Both VA and private treatment records show that the Veteran was in severe pain as a result of his injury, and indeed he had to have a tooth extracted.  In his October 2011 notice of disagreement, the Veteran described the pain from his injury as "excruciating."  He also noted that, as a diabetic, he needed to eat to maintain his blood sugar, and that his dental trauma prevented him from eating, further demonstrating the emergent nature of the situation.  

Additionally, to declare the Veteran's situation as "non-emergent" would be a contradiction of the description of his injuries that the Veteran himself received from VA providers.  Again, when he notified VA of his injuries, a nurse described the situation as "urgent" and recommended that he visit an emergency room.  A prudent layperson would not contradict the explicit advice of a trained VA nurse.  

Thus, considering the nature of the Veteran's injury, his prior medical history, and the advice furnished by VA providers, the Board determines that the care here was rendered in an emergent situation.  

Next, the Board also determines that care from VA or other federal facilities was not feasibly available.  Again, the December 2011 SOC stated that VA facilities near the Veteran had dental care available and that they were open daily.  VA's website, however, shows that the Jacksonville Outpatient Clinic is not open on Sundays (when the Veteran's injury occurred), and VAMCs in Lake City and Gainesville are some 58 miles and 66 miles, respectively, away from the Veteran's home.  In contrast, the emergency room where the Veteran sought treatment is less than 6 miles from his home.  Given these facts, the Board finds that it would not have been feasible for the Veteran to obtain the treatment in question here from the VA facilities.  

In summary, the Board concludes that the Veteran's injury and treatment in August 2011 were of an emergent nature, and that VA or other federal facilities were not feasibly available.  As those criteria, and all others required, have been met, payment or reimbursement for the Veteran's treatment at [redacted] Medical Center on August 21, 2011 is warranted. 



ORDER

Payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on August 21, 2011, is granted.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


